Title: To Thomas Jefferson from Daniel Carroll Brent, 8 June 1802
From: Brent, Daniel Carroll
To: Jefferson, Thomas


            Sir/June 8, 1800 [i.e. 1802]
            I take the liberty of announcing to you the issue of the election of yesterday—The votes stand thus. of those elected
            
              
                1
                Danieal Carroll
                204
              
              
                2
                Geo: Blagden
                202
              
              
                3
                James Barry
                164
              
              
                4
                Will: Brent
                157
              
              
                5.
                Benjn. More
                129
              
              
                6
                James Hoban
                124
              
              
                7.
                Nicholas King
                124
              
              
                8
                Saml. H Smith
                121.
              
              
                9
                Augt. B Woodard
                123
              
              
                10
                Will Prout
                120
              
              
                11
                Tho Peter
                115
              
              
                12
                Jno Hewitt
                98
              
            
            In haste, yrs Respy
            Daniel C. Brent
          